Reasons for Allowance
Claims 1-20 are allowed.  Regarding claim 1, the prior art does not disclose the method as claimed, including capturing the gripping element in a captured state preventing the first compressive force from being applied against the inlet as claimed.  Regarding claim 9, the prior art does not disclose the apparatus as claimed, including the gripping element subsequently configured in a captured state to prevent the first compressive force from being applied against the inlet as claimed.  Regarding claim 16, the prior art does not disclose the method as claimed, including retracting the puller arm relative to the connector while applying the first compressive force against the inlet, wherein the puller arm remains in the inlet at the second distance, thereby extending a first electrode of the connector into the inlet to connect the first electrode with a second electrode of the inlet as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses connectors engaged together with puller arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2833